DETAILED ACTION
The instant application having application No 17/586184 filed on 01/27/2022 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 or 6 or 8 or 10 or 12 is incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 13 would be allowable if (i) claim 18 is incorporated into the independent claim 13, (ii) resolve double patenting rejection.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under a nonstatutory obviousness-type double patenting. The limitation “ by the processing system, an error as a cause of the differential; obtaining, by the processing system, a historical network topology of the group of network elements; determining, by the processing system, a previous node state of the network element from the historical network topology that did not cause the error; and providing, by the processing system, first instructions to a portion of the group of network elements to resolve the error, wherein the first instructions comprise second instructions to adjust the network element to the previous node state" recited on claim 20 cannot be found in combination with other limitations.
Claim 1 would be allowable if (i) claims 5 or 6 or 8 or 10 or 12 are incorporated into the independent claim 1. Claim 13 would be allowable if (i) claim 18 is incorporated into the independent claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4-9, and 12-19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16799095 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based providing first instructions to a portion of the group of network elements to resolve the differential and vice versa.
For claim 1, Patent Application disclose a device comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the device, facilitate performance of operations, the operations comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN); displaying, on a graphical user interface, the first node state of the network element within the network topology; determining a second node state of the network element in the network topology; displaying, on the graphical user interface, the second node state of the network element within the network topology; determining a differential between the first node state of the network element and the second node of the network element; displaying, on the graphical user interface, the differential between the first node state of the network element and the second node of the network element; determining a cause of the differential; and providing first instructions to a portion of the group of network elements to resolve the differential(See Claim 1).
For claim 2, Patent Application disclose the first instructions comprise second instructions to adjust the network element from the second node state to a third node state (See Claim 1).
For claim 3, Patent Application disclose the first instructions comprise second instructions to adjust the network element from the second node state to the first node state (See Claim 1).
For claim 4, Patent Application disclose the operations comprise determining that the differential is caused by an error (See Claim 1).
For claim 5, Patent Application disclose the operations comprise determining a root cause of the error (See Claim 1).
For claim 6, Patent Application disclose the first instructions comprise third instructions to adjust the network element to correct the error (See Claim 1).
For claim 7, Patent Application disclose the operations comprise obtaining a historical network topology of the group of network elements (See Claim 1).
For claim 8, Patent Application disclose the operations comprise determining a previous node state of the network element from the historical network topology that did not cause the differential (See Claim 17).
For claim 9, Patent Application disclose the first instructions comprise fourth instructions to adjust the network element to the previous node state (See Claim 1).
For claim 10, Patent Application disclose the determining of the differential comprises determining a group of errors associated with the network element exceeds an error threshold (See Claim 19).
For claim 11, Patent Application disclose the determining of the differential comprises determining an error type of an error associated with the network element (See Claim 17).
For claim 12, Patent Application disclose the determining of the differential comprises determining that a bandwidth associated with the network element exceeds a bandwidth threshold (See Claim 19).
For claim 13, Patent Application disclose a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a circuit, facilitate performance of operations, comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN); displaying, on a graphical user interface, the first node state of the network element within the network topology; determining a second node state of the network element in the network topology; displaying, on the graphical user interface, the second node state of the network element within the network topology; determining a differential between the first node state of the network element and the second node of the network element; displaying, on the graphical user interface, the differential between the first node state of the network element and the second node of the network element; determining an error as a cause of the differential; and providing first instructions to a portion of the group of network elements to resolve the error(See Claim 1).
For claim 14, Patent Application disclose the first instructions comprise second instructions to adjust the network element from the second node state to a third node state (See Claim 16).
For claim 15, Patent Application disclose the first instructions comprise second instructions to adjust the network element from the second node state to the first node state (See Claim 1).
For claim 16, Patent Application disclose the operations comprise determining a root cause of the error (See Claim 1).
For claim 17, Patent Application disclose the first instructions comprise third instructions to adjust the network element to correct the error (See Claim 1).
For claim 18, Patent Application disclose the operations comprise obtaining a historical network topology of the group of network elements; and determining a previous node state of the network element from the historical network topology that did not cause the error (See Claim 17).
For claim 19, Patent Application disclose the first instructions comprise fourth instructions to adjust the network element to the previous node state(See Claim 1).
For claim 20, Patent Application disclose a method, comprising determining, by a processing system including a processor, a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN); displaying, by the processing system, on a graphical user interface, the first node state of the network element within the network topology; determining, by the processing system, a second node state of the network element in the network topology; displaying, by the processing system, on the graphical user interface, the second node state of the network element within the network topology; determining, by the processing system, a differential between the first node state of the network element and the second node of the network element; displaying, by the processing system, on the graphical user interface, the differential between the first node state of the network element and the second node of the network element; determining, by the processing system, an error as a cause of the differential; obtaining, by the processing system, a historical network topology of the group of network elements; determining, by the processing system, a previous node state of the network element from the historical network topology that did not cause the error; and providing, by the processing system, first instructions to a portion of the group of network elements to resolve the error, wherein the first instructions comprise second instructions to adjust the network element to the previous node state(See Claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca (US 20190261072, Aug. 22, 2019) in view of Iyengar et al. (US 20210014127, Jan. 14, 2021).

Regarding Claim 1, Fonseca discloses displaying, on a graphical user interface, the first node state of the network element within the network topology (page 2, par (0012), line 1-10, the SDN controller identify function to determine an operating state of the first node and identify network node capable of performing the function); 
determining a second node state of the network element in the network topology (page 2, par (0012), line 1-10, the SDN controller identify function to determine an operating state of the second node and identify network node capable of performing the function); 
displaying, on the graphical user interface, the second node state of the network element within the network topology(page 2, par (0010-0011), line 1-10, the detected response processed at the second node and the information relating to the operation condition retrieved from second node, the SDN controller process the information relating to the operating condition and determine a status of the second node); 
determining a differential between the first node state of the network element and the second node of the network element(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change, e.g. due to external factors ( e.g. tempera­ture variations, fluctuations arising from component behav­ior variations, etc.), this enables achieving optimum utilization of network resources); 
displaying, on the graphical user interface, the differential between the first node state of the network element and the second node of the network element(page 1, par (0010), line 1-10, the detected response can be processed at the first node and the information relating to the operating condition can be retrieved from the first node at an SDN controller); 
determining a cause of the differential (page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation); 
and providing first instructions to a portion of the group of network elements to resolve the differential(page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Fonseca discloses all aspects of the claimed invention, except a device comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the device, facilitate performance of operations, the operations comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN).
Iyengar is the same field of invention teaches a device comprising a processing system including a processor; and a memory that stores executable instructions that, when executed by the device, facilitate performance of operations, the operations comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN) (page 1, par (0019), line 10-20, the upgrade system of a software defined networking (SDN) system where the net­work elements report the information used to populate the feature and state vectors to the upgrade system (wherein the topology of network element within the SDN)); detecting, by the processor, an occurrence of an error between the first node state and the second node state(page 5, par (0044), line 1-10, the neighboring node updates status information of a link between the first and second node in the state vector. This status information tracks the node failures where nodes provide failure information to each other that can be used to characterize the link between these nodes).
Fonseca and Iyengar are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the network element in a network topology of network elements within a software defined network (SDN) the teaching of Fonseca to include the upgrade system of a software defined networking (SDN) system where the net­work elements report the information used to populate the feature and state vectors to the upgrade system Iyengar  because it provides suggestions for upgrades using a confidence metric, the upgrade system tracks network elements in multiple network fabrics to determine an upgrade performed on a first network element was successful.
Regarding Claim 2, Fonseca discloses the first instructions comprise second instructions to adjust the network element from the second node state to a third node state(page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Regarding Claim 3, Fonseca discloses the first instructions comprise second instructions to adjust the network element from the second node state to the first node state(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change).
Regarding Claim 4, Fonseca discloses the operations comprise determining that the differential is caused by an error(0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Regarding Claim 7, Fonseca discloses operations comprise obtaining a historical network topology of the group of network elements (page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE)).
Regarding Claim 11, Fonseca discloses the determining of the differential comprises determining an error type of an error associated with the network element(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change, e.g. due to external factors ( e.g. tempera­ture variations, fluctuations arising from component behav­ior variations, etc.), this enables achieving optimum utilization of network resources).
Regarding Claim 13, Fonseca discloses displaying, on a graphical user interface, the first node state of the network element within the network topology (page 2, par (0012), line 1-10, the SDN controller identify function to determine an operating state of the first node and identify network node capable of performing the function); 
determining a second node state of the network element in the network topology (page 2, par (0012), line 1-10, the SDN controller identify function to determine an operating state of the second node and identify network node capable of performing the function); 
displaying, on the graphical user interface, the second node state of the network element within the network topology (page 2, par (0010-0011), line 1-10, the detected response processed at the second node and the information relating to the operation condition retrieved from second node, the SDN controller process the information relating to the operating condition and determine a status of the second node); 
determining a differential between the first node state of the network element and the second node of the network element(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change, e.g. due to external factors ( e.g. tempera­ture variations, fluctuations arising from component behav­ior variations, etc.), this enables achieving optimum utilization of network resources); 
displaying, on the graphical user interface, the differential between the first node state of the network element and the second node of the network element (page 1, par (0010), line 1-10, the detected response can be processed at the first node and the information relating to the operating condition can be retrieved from the first node at an SDN controller); 
determining an error as a cause of the differential (page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation); 
and providing first instructions to a portion of the group of network elements to resolve the error(page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Fonseca discloses all aspects of the claimed invention, except a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a circuit, facilitate performance of operations, comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN).
Iyengar is the same field of invention teaches a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a circuit, facilitate performance of operations, comprising determining a first node state of a network element in a network topology of a group of network elements within a software defined network (SDN) (page 1, par (0019), line 10-20, the upgrade system of a software defined networking (SDN) system where the net­work elements report the information used to populate the feature and state vectors to the upgrade system (wherein the topology of network element within the SDN)); detecting, by the processor, an occurrence of an error between the first node state and the second node state(page 5, par (0044), line 1-10, the neighboring node updates status information of a link between the first and second node in the state vector. This status information tracks the node failures where nodes provide failure information to each other that can be used to characterize the link between these nodes).
Fonseca and Iyengar are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the network element in a network topology of network elements within a software defined network (SDN) the teaching of Fonseca to include the upgrade system of a software defined networking (SDN) system where the net­work elements report the information used to populate the feature and state vectors to the upgrade system Iyengar  because it provides suggestions for upgrades using a confidence metric, the upgrade system tracks network elements in multiple network fabrics to determine an upgrade performed on a first network element was successful.
Regarding Claim 14, Fonseca discloses the first instructions comprise second instructions to adjust the network element from the second node state to a third node state(page 5, par (0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Regarding Claim 15, Fonseca discloses the first instructions comprise second instructions to adjust the network element from the second node state to the first node state(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change).
Regarding Claim 16, Fonseca discloses the operations comprise determining a root cause of the error(0046), line 1-10, the source node and the third node can generate monitoring data which indicate, to the SDN controller, that there is an error in the operation, this information can be stored in the SDN controller, it can be used for calculating or updating an optimized route for transporting data packets through the network).
Regarding Claim 17, Fonseca discloses the first instructions comprise third instructions to adjust the network element to correct the error(page 2, par (0021), line 1-10, the control architecture SDN controller acquire a knowledge of transmission conditions of network elements and signals being transmitted over the network elements in order to compute optimum routes using a path computation element (PCE), and make the adjustments in case the transmission conditions change).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Swinkels et al. (US 20190174211, Jun. 6, 2019) teaches Management of Flexible Grid and Suppercarriers in Optical Networks Using a data Model.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464